El Juez Asociado Señor Córdova Dávila,
emitió la opinión del tribunal.
En juicio de desahucio seguido por la demandante Josefa Mojica contra la demandada María González ante la Corte de Distrito de San Juan se dictó sentencia declarando con lugar la demanda y ordenando el desalojo de la siguiente finca:
“Solar en el Seboruco, Santurce Norte de este término municipal compuesto de 292 metros 50 centímetros colindante por el Norte, con Josefina Cortijo, por el Sur, con la Avenida Borinquen, por el Este con Carlos Cortijo y por el Oeste con terrenos de Zona, y tiene el número 92 en el plano de segregación. Contiene una casa de madera techada de zinc, que mide 17 pies de frente por 33 pies de fondo.”
Según alega la demandante esta casa fue reconstruida dentro del mismo solar que es el número 92, quedando divi-dida en dos cuerpos unidos, uno de concreto al frente, y otro, el antiguo de maderas, al fondo.
Expedida orden de ejecución para hacer efectiva la sen-tencia dictada, el marshal extendió en 7 de enero, 1933, la diligencia que copiamos a continuación:
“Que en cumplimiento del presente mandamiento librado por esta Hon. Corte de Distrito de San Juan, procedí a cumplimentar el mismo y lo cumplimenté en esta ciudad de San Juan, barrio San-*722turce, el día diez de diciembre 1932, notificando personalmente a la demandada María González, para que en término de veinte días pro-cediese a desalojar la casa y solar que se describe en este manda-miento, apercibiéndole de que si así no lo hiciere el Marshal proce-' derá a desalojarla violentamente; que llegado el día del vencimiento, o sea el día treinta de diciembre de 1932, la demandada María Gon-zález, por conducto de su abogado el Ledo. Angel A. Vázquez hizo entrega al Márshal que suscribe de la llave de la casa que estaba ocupando descrita en este mandamiento.
“Se hace constar además que en el solar descrito existe también una casa de concreto que en el momento de la notificación a la deman-dada González estaba ocupada por un Club del Partido Socialista siendo su Presidente el Sr. Juan Pabón y el Secretario de dicho Club Sr. Pérez Arguinzony, quienes fueron notificados de la orden de la Corte, para que se entendieran en adelante con la nueva dueña de la finca Sra. Mojica; que én este estado, la demandada María Gon-zález al desalojar la casa de madera, se trasladó a la casa de concreto, alegando que esta finca no está dentro del solar en cuestión, perma-neciendo allí en el día de hoy.”
Solicitó la demandante una nueva orden de ejecución para que la demandada María González desalojase la casa de con-creto ocupada por un Club del Partido Socialista. La corte inferior luego de oír a las partes declaró sin lugar la mo-ción presentada por la demandante, donde se solicitaba tam-bién que la demandada fuese castigada por desacato.
Se alega que la corte inferior cometió error al denegar le prueba de inspección ocular solicitada por la parte ape-lante y al desestimar la moción para que se ejecutara la sen-tencia de desahucio en este caso. Se alega además que la corte sentenciadora apreció indebidamente la prueba y sos-tuvo equivocadamente que la parte de la casa ocupada por la demandada María González no forma parte de la finca ob-jeto de juicio y sentencia de desahucio y que también incurrió en error al declarar que el Club Socialista debió ser parte en este incidente y que no se ha pedido nada contra esta entidad.
De acuerdo con la prueba practicada la casa en la actua-lidád es una de madera y concreto dividida en dos cuerpos, *723el del frente de cemento y el del fondo de madera, siendo el solar el marcado con el número 92 del plano de urbani-zaciones. La parte de concreto, errando se cumplimentó la nueva orden de ejecución, aparecía ocupada por el Club So-cialista cuyo Presidente y Secretario fueron notificados de que debían entenderse desde entonces en adelante con la Sra. Mojica.
La demandante en su moción solicitando una nueva or-den de ejecución de sentencia, dice que la parte de la casa ocupada por la demandada es la misma ocupada por el Club del Partido Socialista que aun continúa allí (bastardillas nuestras), y que dicha demandada contra la voluntad de los directores de dicho Club, se introdujo en una habitación vio-lentamente, donde instaló sus muebles y donde permanece a pesar .de la protesta de dichos directores. Ofreció la de-mandante como prueba el testimonio de Cruz Pérez Arguin-zony quien en 11 de diciembre, 1932, declara que es el Se-cretario del Club del Partido Socialista instalado en el Barrio de Seboruco, Avenida Borinquen; que dicho Club Socialista hace algún tiempo tomó en alquiler a María Gon-zález una parte de la casa que dicha señora ocupaba en la Avenida Borinquen y en el Barrio Seboruco de Santurce y que a principios del mes de diciembre de 1932 el Márshal de la Corte de Distrito de San Juan notificó al declarante en su carácter de Secretario del referido Club, una orden de dicha corte para que se abstuviera de satisfacerle los alqui-leres a María González, y que así lo efectuó.
El Presidente del Club Socialista, J. E. Pabón, declara que el día 20 de diciembre, 1932, recibió una carta de María Gon-zález, solicitando que de la casa de concreto alquilada por ella a dicho Club, se le cediese una parte para vivirla, que re-bajaría de la renta, y que la Directiva del Club Socialista adoptó el acuerdo de buscar otra casa para el Club y ceder a la Sra. González la parte de casa que solicitaba, mientras se conseguía la nueva casa para el Club; que con la autori-*724zación de la Junta Directiva, la Sra. González se trasladó, el 30 de diciembre, 1932, de la casa de madera que ocupaba, a la parte de casa de concreto ocupada por el Club Socia-lista, con pleno conocimiento y consentimiento de su Presi-dente y que allí vive todavía la Sra. González. Esta decla-ración fue prestada en 16 de enero, 1933.
Las conclusiones de la corte inferior que la parte apelante considera erróneas y que constituyen la base de esta apela-ción dicen así:
“De la evidencia aparece que María González se trasladó a la parte ocupada por el Club Socialista el día 30 de diciembre de 1932 con el consentimiento de la Junta Directiva, y que la parte de ma-dera está desocupada.
“De la evidencia también aparece que ante esta' Corte se sigue un pleito por María González contra Josefa Mojica, como heredera de Antonio Sánchez Mojica sobre mejor derecho a la propiedad que fué objeto del desahucio y que, aunque al tiempo en que se celebró la vista de la moción de la demandante para la expedición de man-damiento adicional de ejecución, dicho pleito no estaba resuelto, lo tenemos ahora a la vista, porque se ofreció en evidencia, y resulta que, por sentencia de 23 de enero, 1933, se declaró que la referida María González es la única dueña de la finca y ordenando la cance-lación de la inscripción a nombre de Antonio Sánchez y. su heredera Josefa Mojica.
“Bajo las circunstancias del caso, y por el fundamento principal que la demandada María González ocupa la parte de concreto me-diante consentimiento de los directores del Club Socialista, cuya en-tidad la posee en arrendamiento, no siendo aquí parte la misma, y sin que se hubiera pedido nada contra ella, se DECLARA sin lugar la moción sobre ejecución de sentencia y desacato, de 11 de enero de 1933.”
No creemos que la corte inferior baya incurrido en error al desestimar la moción de la demandante que pide el lan-zamiento de la demandada, mientras permite que continúe viviendo la casa el Club Socialista, con cuyo consentimiento permanece allí la demandada. La corte inferior, apreciando correctamente la prueba, declara que María González se tres-ladó a la parte de la casa que ocupa autorizada por los directores del Club Socialista. La propia demandante con-*725fiesa en su moción que en la fecha en que solicitó una nueva orden de ejecución de sentencia dicho club continuaba ocu-pando la referida casa. El márshal notificó al presidente y secretario de la referida entidad para que de allí en adelánte-se entendiesen con la nueva dueña de la finca Sra. Mojica, y el secretario del club, testigo de la demandante, admite que dicho funcionario le notificó que se abstuviese de satis-facerle los alquileres a María González y que así lo efectuó. La demandante no practicó gestión alguna para lanzar de la casa a la entidad que la ocupaba. Por el contrario, de su conducta se deduce que permitió que dicha entidad la siguiera ocupando, ya que no aparece objeción alguna de su parte a las palabras del márshal, ejecutor de la sentencia a instancias de la demandante, instruyendo a los representan-tes del club que debían entenderse de allí en adelante con la nueva dueña de la finca.
Sentadas estas conclusiones, es innecesario decir que no hubo error en denegar la inspección ocular que solicitara la demandante, por resultar dicha inspección ocular a todas lu-ces innecesaria.
Debe confirmarse la resolución apelada.